Citation Nr: 1506782	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-01 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a compensable initial rating for hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of February 2010 by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  Jurisdiction over the case was subsequently transferred to the RO in Baltimore, Maryland.  

The Veteran provided testimony at a hearing in April 2014 at the Board's office in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 

During the April 2014 hearing, the Veteran raised the issue of entitlement to service connection for ear infections.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


REMAND

The Veteran was most recently afforded a VA examination to determine the degree of severity of his hearing loss disability in January 2010.  He has since reported that the examination report does not accurately depict his hearing loss disability.  Therefore, the Board has determined that he should be afforded another VA examination to determine the degree of severity of his hearing loss disability.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the claim.

2.  Then, afford the Veteran a VA examination to determine the current nature and severity of the service-connected hearing loss disability.  Any indicated studies should be performed.  Ensure that the examiner provides all information required for rating purposes, to include an assessment of the effects of the Veteran's hearing loss disability on his ability to function in an occupational setting and on his daily activities.  The rationale for all opinions expressed must be provided. 

3.  Undertake any other indicated development.

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U. S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




